       Case 1:17-cr-00229-AT-CMS Document 387 Filed 03/08/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

  UNITED STATES OF AMERICA,

  v.                                            No. 1:17-CR-0229-AT-CMS
  JARED WHEAT, JOHN
  BRANDON SCHOPP, and HI-
  TECH PHARMACEUTICALS,
  INC.,

         Defendants.


 DEFENDANTS JARED WHEAT AND HI-TECH PHARMACEUTICALS,
INC.’S SUPPLEMENT TO MOTION FOR IN CAMERA REVIEW BEFORE
                     FRANKS HEARING

       COME NOW Defendants Jared Wheat and Hi-Tech Pharmaceuticals, Inc., by

and through their undersigned counsel, and file this supplement to their Motion for

In Camera Review Before Franks Hearing. Doc. 377.

                                Statement of Facts

       Defendants’ motion asked for in camera review of all material within the

scope of Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405

U.S. 150, 154 (1972) related to Agent Kriplean’s affidavit, which is the subject of

the Franks hearing. Doc. 377.
     Case 1:17-cr-00229-AT-CMS Document 387 Filed 03/08/21 Page 2 of 5




      On February 25, 2021, AUSA Kitchens informed this Court and defense

counsel that he had reviewed communications between Agent Kriplean and the

USAO related to the September 2017 search warrant and saw no Brady/Giglio

material. Doc 380-1 at 1-2.

      On March 1, 2021, this Court directed the Government to provide all

communications between Agent Kriplean and the USAO relating to the September

2017 search warrant, for in camera review prior to the March 10, 2021 Franks

hearing. Doc. 380-1.

      On March 5, 2021 at 6:15 p.m., AUSA Kitchens provided defense counsel

with Jencks Act documents. Those documents were fiercely redacted: for example,

Kriplean’s September 25, 2017 report of investigation is almost entirely redacted,

with the exception of the sentences “Coordinated with AUSA on search warrant and

Superseding Indictment preparation” and “During this reporing period, SA Kriplean

drafted a search warrant affidavit for multiple locations associated with Hi-Tech

Pharmaceuticals, In., in the Atlanta, GA area.” Attached as EXHIBIT E. And the

Government disclosed only 28 lines of Agent Kriplean’s testimony before the grand

jury on September 28, 2017 in connection with the first superseding indictment.

Attached as EXHIBIT F.




                                        2
     Case 1:17-cr-00229-AT-CMS Document 387 Filed 03/08/21 Page 3 of 5




                 ARGUMENT AND CITATION OF AUTHORITIES

      Although the Government made several non-specific claims of privilege

without factual support with regard to communications between its office and Agent

Kriplean, it did not assert any claims of privilege with respect to the Jencks Act

material it was obliged to provide in advance of the Franks hearing.1 Doc. 380-1.

      Given the sweeping redactions to its Jencks Act production, the Government

must provide Defendants and the Court with a privilege log clearly identifying each

redacted document by author(s), addressee(s), recipient(s), date, and general subject

matter and all other identifying data and describe the legal privilege it asserts to

justify its nondisclosure. The Government must also provide non-redacted versions

of all documents to this Court for in camera review. Defendants ask that these non-

redaction versions be sealed and made part of the record in this case.

      The transcripts of Agent Kriplean’s grand jury testimony for both the original

and first superseding indictment must be provided to Defendants immediately. “The

Jencks Act applies to any witness statement in the United States’s possession that

relates to the subject matter of the witness’s direct testimony.” United States v.




1
  The Government provided no communications between Agent Kriplean and the
OASU; Defendants anticipate those communications have already been provided
to this Court for in camera review.


                                          3
     Case 1:17-cr-00229-AT-CMS Document 387 Filed 03/08/21 Page 4 of 5




Delgado, 56 F.3d 1357, 1364 (11th Cir. 1995); see also 18 U.S.C. § 3500. Due to

the fact that the Government intends to claim at the Franks hearing that Agent

Kriplean’s misrepresentations and omissions related to the Controlled Substances

Act and the FCC testing results of Hi-Tech’s products were the product of his legal

and factual ignorance, Doc. 385 at 6-8, rather than intentionally and/or recklessly

designed to mislead Magistrate Judge Vineyard, all colloquies with the grand juries

during which Agent Kriplean was present must also be immediately disclosed.

Brady, 373 U.S. at 87; Giglio, 405 U.S. 150, 154 (1972); United States v. Bagley,

473 U.S. 667, 676 (1985); see also 380-2 (United States Attorney for the Northern

District of Georgia Office Policies and Procedures).

      WHEREFORE, Defendants respectfully pray that this Court order the

Government to provide Defendants with a privilege log; provide this Court with

unredacted documents for in camera review which will become a sealed part of the

record; and order immediate production of all portions of the grand jury proceedings

at which Agent Kriplean testified and/or was present, which should also be made a

part of the record as a sealed exhibit, and for such other and further relief as this

Court deems just and proper.

      This 8th day of March, 2021.




                                         4
      Case 1:17-cr-00229-AT-CMS Document 387 Filed 03/08/21 Page 5 of 5




/s/ Bruce H. Morris                           /s/ Arthur W. Leach
Bruce H. Morris                               Arthur W. Leach
Georgia Bar No. 523575                        Georgia Bar No. 442025
Finestone Morris & White                      The Law Office of Arthur W. Leach
3340 Peachtree Road NW                        5780 Windward Parkway, Suite 225
Atlanta, Georgia 30326                        Alpharetta, Georgia 30005
404-262-2500                                   404-786-6443
BMorris@FMattorneys.com                       Art@ArthurWLeach.com
 Counsel for Defendant                          Counsel for Defendant
 Jared Wheat                                    Hi-Tech Pharmaceuticals, Inc.

/s/ James K. Jenkins                           /s/ Jack Wenik
James K. Jenkins                              Jack Wenik
Georgia Bar No. 390650                        Epstein Becker & Green, P.C.
Maloy Jenkins Parker                          One Gateway Center, 13th Floor
1506 Brandt Court                             Newark, New Jersey 07102
Boulder, Colorado 80303                       973-639-5221
303-443-9048                                  jwenik@ ebglaw.com
jenkins@mjplawyers.com                        Admitted Pro Hac Vice
  Counsel for Defendant                          Counsel for Defendant
  Jared Wheat                                    Hi-Tech Pharmaceuticals, Inc.

MICHAEL PRICE
Sr. Litigation Counsel, Fourth Amendment Center
National Association of Criminal Defense Lawyers
1660 L St. NW, 12th Floor
Washington, D.C. 20036
(202) 465-7615
Of Counsel*

* The NACDL Fourth Amendment Center provides training and direct litigation
assistance to defense lawyers in cases involving new technologies and challenges to
privacy rights in the digital age. In recognition of the significant search and seizure
issues raised by this case, and at the request of defense counsel, the NACDL Fourth
Amendment Center has provided pro bono assistance for the limited purpose of
preparing of this motion.


                                          5
